Name: Commission Regulation (EEC) No 2551/88 of 11 August 1988 determining the maximum account of the compensation for tuna supplied to the canning industry during the 1986 fishing year
 Type: Regulation
 Subject Matter: fisheries;  civil law
 Date Published: nan

 17. 8 . 88 Official Journal of the European Communities No L 228/15 COMMISSION REGULATION (EEC) No 2551/88 of 11 August 1988 determining the maximum account of the compensation for tuna supplied to the canning industry during the 1986 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Community market and the free-at-frontier price are less than 90 % of the Community producer price and this fall in prices is caused by the level of prices on the world market in tuna and not by an abnormal increase in the quantities produced ; Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3759/87 (2), and in particular Article 17 (6) thereof, Having regard to Council Regulation (EEC) No 1196/76 of 17 May 1976 laying down general rules for the granting of compensation to producers of tuna for the canning industry (3), and in particular Article 7 thereof, Whereas the maximum amounts of the compensation for the 1986 fishing year have been determined by Commission Regulations (EEC) No 2470/86 (4), (EEC) No 712/87 0, (EEC) No 3307/87 (^ and (EEC) No 228/88 0 ; Whereas the Court of Justice, in its judgment of 24 February 1988 , declared void Article 2 (3) of Commission Regulation (EEC) No 2469/86 of 31 July 1986 laying down detailed rules for the granting of compensation to producers of tuna for the canning industry (8) as well as Regulation (EEC) No 2470/86 ; whereas the maximum amount of compensation should therefore be determined again for the 1986 fishing year ; Whereas compensation is to be granted, if necessary, to Community producers of tuna in respect of tuna for the canning industry ; whereas this measure was to compensate Community producers for any disadvantages that may arise under the import arrangements ; whereas by virtue of those arrangements a fall in the import prices for tuna could directly threaten the income level of Community producers of this product ; Whereas compensation is granted for the quantities of tuna supplied to the canning industry during the three-month period for which prices were recorded, where simultaneously the quarterly average price on the Whereas since the application of the compensation arrangements to Spain and Portugal has been postponed until 1 March 1986 in accordance with Article 394 of the Act of Accession , the situation on the markets and the sales to the canning industry in those Member States cannot be assessed and the tuna producers in those Member States cannot benefit of the compensation until this date ; Whereas an analysis of the situation on the Community market in tuna has shown that for certain species and presentations of the product considered, during each of the four quarters of 1986, both the quarterly average market price and the free-at-frontier price referred to in Article 3 of Regulation (EEC) No 1196/76 were less than 90 % of the Community producer price in force, as fixed by Council Regulation (EEC) No 3605/85 of 17 December 1985 fixing the Community producer price for tuna intended for the canning industry for the 1986 fishing year (9) ; Whereas the information available to the Commission does not suggest that the level of prices on the Community market is caused by an abnormal increase in the quantities of Community production during the fishing year concerned ; Whereas therefore, according Regulation (EEC) No 2469/86, compensation should be granted to Community producers, for the periods 1 January to 31 March, 1 April to 30 June, 1 July to 30 September and 1 October to 31 December 1986, and the maximum amount of compen ­ sation should be fixed for each of these periods and for each of the products ; Whereas the maximum amounts fixed by this Regulation replace those fixed for the 1986 fishing year, at a lower level , by Regulations (EEC) No 2470/86, (EEC) No 712/87, (EEC) No 3307/87 and (EEC) No 228/88 , the former of which has been declared void and the latter three have to be repealed ; whereas therefore the compen ­ sation already paid in accordance with those four Regulations is to be deducted from the amounts due under this Regulation ; (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 359, 21 . 12. 1987, p. 1 . (3) OJ No L 133, 22. 5 . 1976, p. 1 . (4) OJ No L 211 , 1 . 8 . 1986, p. 22. 0 OJ No L 70, 13 . 3 . 1987, p. 19 . ( «) OJ No L 313, 4. 11 . 1987, p. 14. f) OJ No L 23, 28 . 1 . 1988 , p. 11 . m OT No L 211 . 1 . 8 . 1986. o . 19 . (9) OJ No L 344, 21 . 12. 1985, p. 11 . No L 228/ 16 Official Journal of the European Communities 17. 8 . 88 Whereas the Management Committee for Fishery Products has not delivered an opinion within the time limit set by its chairman,  for the period 1 July to 30 September 1986 : (ECU/tonne) HAS ADOPTED THIS REGULATION : Article 1 The compensation for tuna for the canning industry, referred to in Article 17 of Regulation (EEC) No 3796/81 shall apply for the 1986 fishing year for the products and within the limits of the maximum amounts determined as follows :  for the period 1 January to 31 March 1986 : Product Maximum amount of compensation Yellowfin tuna, whole, weighing more than 10 kg each Yellowfin tuna, whole, weighing not more than 10 kg each 348 406 for the period 1 October to 31 December 1986 : (ECU/tonne) Product Maximum amount of compensation Yellowfin tuna, whole, weighing more than 10 kg each Yellowfin tuna, whole, weighing not more than 10 kg each 332 393 (ECU/tonne) Article 2 Product Maximum amount of compensation Yellowfin tuna, whole, weighing more than 10 kg each Yellowfin tuna, whole, weighing not more than 10 kg each 322 366 for the period 1 April to 30 June 1986 : (ECU/tonne) Product Maximum amount of compensation Yellowfin tuna, whole, weighing more than 10 kg each Yellowfin tuna, whole, weighing not more than 10 kg each 374 400 1 . Regulations (EEC) No 712/87, (EEC) No 3307/87 and ^EEC) No 228/88 are hereby repealed. 2. The compensation already determined and paid in accordance with Regulations (EEC) No 2470/86, (EEC) No 712/87, (EEC) No 3307/87 and (EEC) No 228/88 shall be deducted from the amounts due for the same quantities under this Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 1988 . For the Commission Karl-Heinz NARJES Vice-President